Citation Nr: 0309483	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-07 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In that decision, the RO 
granted service connection for PTSD and assigned a 30 percent 
evaluation, effective February 2002.  The veteran appealed 
that decision requesting a higher evaluation.


REMAND

For the reasons set forth below, the Board finds that 
additional development is required before it can adjudicate 
the veteran's claim of entitlement to an initial evaluation 
in excess of 30 percent for PTSD. 

At a September 2002 hearing before the undersigned member of 
the Board, the veteran indicated that he was currently 
receiving outpatient psychiatric treatment at the Kansas City 
VA Medical Center, but that these records had not been 
obtained and considered by the RO.  As a result, the Board 
finds that the RO should obtain these records and then 
readjudicate the veteran's claim before returning the case to 
the Board for review.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)); see also, Bell v. Derwinski, 2 Vet. 
App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error.") 

The record also shows that an additional psychiatric 
examination would be helpful to properly adjudicate the 
veteran's claim.  The RO evaluated the veteran's PTSD based 
on an August 2002 VA examination report.  Although no 
significant findings were shown on a mental status 
examination at that time, the examiner assigned a Global 
Assessment of Functioning (GAF) score of 50, for serious 
symptoms.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV 46-47 (1994).  The Board also notes that a June 
2002 VA outpatient treatment report noted that the veteran's 
PTSD symptoms had increased.  Under these circumstances, the 
Board finds that an additional VA psychiatric examination is 
needed to accurately evaluate the level of disability due to 
PTSD. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the Kansas City 
VA Medical Center and obtain and 
associate with the claims file all 
outstanding records of treatment 
pertaining to the veteran's service-
connected PTSD from 2002 to the present.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The veteran should be scheduled for a 
VA psychiatric examination to assess the 
nature and severity of his service-
connected PTSD.  The claims file, 
including a copy of this REMAND, must be 
made available to and be reviewed by the 
examiner prior to the examination.  Any 
and all indicated studies and tests that 
are deemed necessary by the examiner 
should be accomplished, and all clinical 
findings should be reported in detail in 
light of the nomenclature of the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner is 
requested to render a multi-axial 
diagnosis, including assignment of a GAF 
score and an explanation of what the 
score means in relation to the veteran's 
PTSD.  The examiner should also offer an 
opinion as to the relationship between 
the veteran's PTSD and other psychiatric 
disorders diagnosed, if any.  If no 
relationship is found to exist, the 
examiner should, to the extent possible, 
distinguish symptomatology attributable 
to the veteran's PTSD from any other 
psychiatric disorders identified.  The 
examiner should indicate the degree of 
industrial and social impairment 
attributable to the veteran's service- 
connected PTSD.  The examination report 
must include the rationale for all 
opinions expressed.

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedure at once.  
In addition, the RO should take 
appropriate action in this case to comply 
with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), § 5103A, including the provision 
concerning the one year period for 
receipt of additional evidence.  

4.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the veteran's claim of entitlement to an 
initial evaluation in excess of 30 
percent for PTSD.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence 
and to provide due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on each matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




